Motion for reargument granted, and upon reargument last paragraph of decision dated December 29, 1972 amended to read as follows: “ Order reversed, on the law, and motion remitted to county court for determination in light of the holding herein.” Last paragraph of order dated January 23, 1973 amended to read as follows: “ Ordered that the order be and the same hereby is reversed, on the law, and motion remitted to County Court, Greene County, for determination.” Herlihy, P. J., Staley, Jr., Sweeney, Kane and Main, JJ., concur.